Citation Nr: 0839904	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-20 519	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected sensorineural hearing loss.

2.  Entitlement to separate 10 percent ratings for each ear 
for bilateral tinnitus. 
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel





INTRODUCTION

The veteran had active duty service in the United States Air 
Force from January 1968 to June 1969.  It appears that the 
veteran also had three year prior service, presumably with 
the Air National Guard or Reserves encompassing periods of 
active duty for training and inactive duty for training.  It 
also appears that the veteran may have remained as a member 
of the Air National Guard after separation from active duty 
service until 1997, presumably with periods of active duty 
for training and inactive duty for training.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In his July 2005 Appeal to the Board of Veterans' Appeals (VA 
Form 9), the veteran requested a Board hearing at the RO.  In 
July 2005, the veteran submitted notice to the RO that he no 
longer wanted a hearing.  Therefore, the request for a Board 
hearing at the RO is deemed withdrawn and the Board will 
continue with the appeal.  See 38 C.F.R. § 20.704(d) (2008).  
In any case, an RO hearing was held at in October 2005 before 
a Decision Review Officer.  The transcript of the hearing has 
been obtained and incorporated as part of the veteran's 
claims file.  


FINDINGS OF FACT

1.  The credible medical evidence of record does not show 
that the veteran's current hearing impairment is compensable.  

2.  The veteran's bilateral tinnitus is assigned a 10 percent 
rating, the maximum schedular rating authorized under VA 
regulations. 



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
the veteran's bilateral hearing loss disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103(A), 5107 (West 2002 & 
Supp. 2007); 3 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, 
4.87, Diagnostic Code 6100, Tables VI, VIa, VII (2008).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.87, Diagnostic Code 6260 (2008); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letters dated in May 2003 and December 2004, the veteran 
was notified of the information and evidence necessary to 
substantiate his claims.  VA told the veteran what 
information he needed to provide, and what information and 
evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

With respect to the Dingess notice requirements, the veteran 
received the requisite notice in a letter dated in Mach 2006.  
Additionally, because an increased disability rating is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the veteran under the holding in Dingess. 

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided a VA medical examination in July 2004, and 
November 2005.  There is no indication of any additional, 
relevant records that the RO failed to obtain, and the 
veteran has not asserted that his hearing loss has worsened 
since the last VA examination in November 2005.  


							[Continued on Next Page]

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.

Increased disability ratings

The veteran argues that his service-connected hearing 
disorder is more disabling than is contemplated by the 
currently assigned non-compensable rating.  Because the law 
mandates the continued assignment of a noncompensable 
evaluation, the claim will be denied.  Additionally, he 
contends that he is entitled to separate 10 percent ratings 
for each ear for his service-connected tinnitus disability.  
As discussed below, the veteran's claim for separate ratings 
for his tinnitus condition is not permissible under VA 
regulations.  Thus, his claim for separate ratings will be 
denied.  
 
Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When 
the requirements for a compensable rating of a diagnostic 
code are not shown, a noncompensable disability rating is 
assigned.  38 C.F.R. § 4.31. 

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  However, there is a 
distinction between an appeal of an original or initial 
rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) - that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings - does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126.  
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ."  Id.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id. 

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Disability ratings of bilateral hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by pure tone 
audiometric tests at the frequencies of 1000, 2000, 3000 and 
4000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone eudiometry test. Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a). 
 
Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e). 
 
VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 

Hearing Loss

In an August 2004 rating decision, the RO granted service 
connection for sensorineural hearing loss, effective March 
21, 2003, and assigned a noncompensable disability rating.  

The veteran underwent a VA audiological examination in July 
2004.  Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
Avg.
RIGHT
15
15
55
60
36
LEFT
10
20
60
60
38

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 percent in the left ear.  
The diagnosis was a mild precipitous sensorineural hearing 
loss, bilaterally.

Under Table VI regulations, the veteran's hearing level was I 
for both ears.  Under Table VII of the regulations, a Level I 
hearing impairment in the better ear, coupled with a Level I 
hearing impairment in the poorer ear warrants a 
noncompensable disability rating.  38 C.F.R. § 4.85, Tables 
VI and VII, Diagnostic Code 6100.

The veteran submitted a September 2004 non-hearing 
conservation test report from an Air National Guard 
audiological examination.  Examination results revealed pure 
tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
5
25
55
60
37
LEFT
5
25
60
55
37

Speech recognitions results were not reported.  As such, the 
September 2004 test report does not comply with the 
requirements of 38 C.F.R. § 4.85 because it does not include 
a controlled speech discrimination test.  The Board finds the 
examination report to be of little probative value, as it 
does not satisfy the legal criteria required for audiological 
examinations under VA regulations.

The veteran submitted a private audiological report dated in 
November 2004 conducted by D.L., AuD F/AAA, who appeared to 
be a state licensed audiologist, which revealed pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
15
25
60
55
40
LEFT
15
30
65
55
41

Speech recognition was 84 percent and 68 percent in the right 
ear and left ear, respectively.  The examiner diagnosed the 
veteran with a mild to moderate high frequency sloping 
sensorineural hearing loss, bilaterally.  

Under Table VI regulations, the veteran's right hearing level 
was II and his left ear hearing level was IV.  Under Table 
VII of the regulations, a Level II hearing level in the 
better ear, coupled with a Level IV hearing impairment in the 
poorer ear warrants a noncompensable disability rating.  38 
C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.

In statement received in July 2005 and during the October 
2005 personal hearing, the veteran testified that his 
bilateral hearing loss disability was greater than what was 
reflected by the current noncompensable disability rating.  
He alleged that his previous audiological examinations were 
conducted under unrealistic and ideal conditions, without 
consideration of the negative impact that imperfectly 
pronounced words, background noise, and different pitched 
voices has had on his hearing ability.  Essentially, the 
veteran claimed that his ability to conduct daily 
conversation has been affected by his significant difficulty 
understanding normal conversations and distinguishing 
different frequencies in human speech. 

The veteran was given an additional VA audiological 
examination in November 2005.  Pure tone thresholds, in 
decibels, were as follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
20
25
55
70
43
LEFT
20
20
70
65
44



Speech recognition was 54 percent in the right ear and 58 
percent in the left ear.  The VA examiner noted that the 
speech recognition scores were dramatically different than 
those reported in the July 2004 VA audiological report and 
the November 2004 private audiological report.  Compared to 
the results from the two previous audiological examinations, 
the VA examiner stated that the change in pure tone 
thresholds was slight, however, the change would not account 
for the significant change in recognition scores.  The VA 
examiner opined that the veteran exaggerated the impact of 
his hearing loss during testing, and advised that the 
November 2005 test results should be used for the purpose of 
awarding additional compensation.  The reliability of the 
test results was judged as poor.

Based on the record, the Board finds that the credible 
medical evidence does not demonstrate an entitlement to a 
higher (compensable) disability rating for the veteran's 
bilateral hearing loss.  A mechanical application of the July 
2004 VA audiological examination results compels a 
designation of I in both the right and left ears.  Under 
Table VII (38 C.F.R. § 4.85), the designation of I in both 
ears requires the assignment of a noncompensable evaluation 
under Diagnostic Code 6100.  Although the November 2004 
private audiological examination results indicate a 
designation of II in the right ear and IV in the left ear, 
the assignment of a noncompensable evaluation is also 
warranted under Table VII.  See 38 C.F.R. § 4.85.

The Board has also considered whether a higher disability 
rating might be warranted based on exceptional patterns of 
hearing impairments.  However, a compensable disability 
rating is not warranted under Table IVa, as the veteran's 
pure tone threshold was not 55 decibels or more at each of 
the four specified frequencies (1000, 2000, 3000, and 4000).  
Additionally, given that the evidence does not reflect a 
simultaneous pure tone threshold of 30 decibels or less at 
1000 Hertz and a pure tone threshold of 70 decibels or more 
at 2000 Hertz, a higher disability rating pursuant to section 
4.86(b) is also not warranted.  38 C.F.R. §§ 4.85, 4.86(a). 



As indicated above, the assignment of disability ratings for 
hearing impairment are derived by the mechanical application 
of the Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. 
at 345.  To put simply, there is very little judgment 
involved in determining the rating.  The law's provisions are 
clear and precise.  Audiometric test results are dispositive 
evidence for a claim for a higher disability rating for 
hearing loss.

The Board acknowledges the results of the November 2005 VA 
audiological examination.  While on its face, the reported 
speech recognition scores suggest that a higher disability 
rating may be warranted, the Board finds the November 2005 
examination test results to be of virtually no probative 
value, given that the reliability of the test results was 
judged to be poor.  In opining that the test results should 
not be used to award additional compensation, the VA examiner 
stated his belief that the veteran had exaggerated the impact 
of his hearing loss and noted that the speech recognition 
scores were not commensurate as a function of the pure tone 
threshold average.  Given the opinion provided in the 
examination report, the Board finds the November 2005 VA 
examination results useless for purposes of rating the 
veteran's hearing loss disability.  Instead, the Board finds 
the July 2004 VA audiological examination results and 
November 2004 private audiological examination results to be 
competent and probative in this regard, and has rated the 
veteran's hearing loss disability accordingly.  

While the veteran has testified as to the affect his current 
hearing condition has on his daily life and has asserted his 
belief that a higher disability rating is warranted, his 
contentions do not contain audiometric findings.  Therefore, 
these contentions cannot be used to evaluate the severity of 
the veteran's hearing loss.  Similarly, the lay statements 
from the veteran's wife and friend, received in December 2004 
and October 2005 respectively, which describe their opinion 
as to the severity of his hearing condition, are also not 
probative for determining the appropriate disability rating, 
as they do not contain findings of the veteran's average 
hearing thresholds, as measured by audiometric testing.  As a 
layperson, the veteran is only competent to report observable 
symptoms not clinical findings which are applied to VA's 
Schedule for Rating Disabilities.  Compare Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Massey v. Brown, 7 Vet. 
App. 204 (1994).

The Board also recognizes the veteran's contentions in his 
July 2005 statement and his October 2005 personal hearing 
testimony that the audiological examinations were conducted 
under unrealistic, ideal conditions, without background 
noise.  Notably, the U.S. Court of Appeals for Veterans 
Claims has upheld VA's policy of conducting audiometry in a 
sound-controlled room.  See Martinak v. Nicholson, 21 Vet. 
App. 447, 454 (2007). 

Based upon the guidance of the Court in Fenderson, 12 Vet. 
App. 119, the Board has considered whether staged ratings, as 
described above, are appropriate.  However, in the present 
case, the veteran's symptoms of hearing loss remained 
constant throughout out the course of the period on appeal 
and as such staged ratings are not warranted.  The credible 
medical evidence does not suggest a change in the veteran's 
hearing loss disability to warrant staged ratings.  

The Board also finds that there is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with the veteran's employment, nor frequent 
periods of hospitalization related to this service-connected 
disorder, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  The Board finds 
the matter is appropriately addressed by the assigned 
schedular rating.  Therefore, referral by the RO to the Chief 
Benefits Direction of VA's Compensation and Pension Service 
under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996). 

Tinnitus

With regard to his tinnitus disability, the veteran has 
argued that he is entitled to two separate 10 percent 
disability ratings for his service-connected disability in 
both ears.  He argues that because the effective date for his 
tinnitus disability is March 21, 2003, the Court's holding in 
Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), warrants a 
combined disability rating of 20  percent.    


In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted. 

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for an increased 
rating and/or separate 10 percent ratings for each ear for 
his service-connected tinnitus must be denied under both the 
new and old versions of the regulation.  As the disposition 
of this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Also, the record does not suggest that his tinnitus 
disability requires frequent hospitalization or causes marked 
interference with employment or otherwise suggests that 
referral for an extraschedular consideration under 38 C.F.R. 
§ 3.321 is indicated.







							[Continued on Next Page]

ORDER

An increased compensable evaluation for a sensorineural 
hearing loss disability is denied.

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


